FILED
                              NOT FOR PUBLICATION                           OCT 01 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SHUIQUAN CHEN,                                    No. 12-73369

               Petitioner,                        Agency No. A089-781-073

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Shuiquan Chen, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of his motion to reopen proceedings held in absentia.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir.

2011), and we deny the petition for review.

       The agency acted within its discretion in denying Chen’s motion to reopen

for failure to present sufficient evidence to establish that his failure to appear was

because of exceptional circumstances. See 8 C.F.R. § 1003.23(b)(4)(ii); Celis-

Castellano v. Ashcroft, 298 F.3d 888, 892 (9th Cir. 2002).

      PETITION FOR REVIEW DENIED.




                                           2                                     12-73369